
	
		I
		111th CONGRESS
		1st Session
		H. R. 4047
		IN THE HOUSE OF REPRESENTATIVES
		
			November 6, 2009
			Mr. Cao (for himself,
			 Mr. Scalise,
			 Mr. Alexander,
			 Mr. Cassidy,
			 Mr. Sessions,
			 Mr. Mica, and
			 Mr. Boustany) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To use historical averages to calculate the Federal
		  Medical Assistance Percentage for disaster affected States for purposes of the
		  Medicaid Program.
	
	
		1.FMAP calculation for
			 disaster-affected States
			(a)In
			 generalWith respect to a
			 State, for purposes of calculating the Federal Medical Assistance Percentage
			 for a State under section 1905(b) of the Social Security Act, the Secretary
			 shall substitute the average historical per capita income for such State for a
			 year in any instance for which the Secretary, without regard to this section,
			 would use the per capita income for such State for such year if—
				(1)in such year, the
			 per capita income for a State exceeds the average historical per capita income
			 by at least 8 percent; and
				(2)during such year
			 or any of the 2 previous years, a major disaster was declared in such State by
			 the President under the Robert T. Stafford Disaster Relief and Emergency
			 Assistance Act (42 U.S.C. 5121 et seq.).
				(b)Average
			 historical per capita income definedFor purposes of this section, the term
			 average historical per capita income means, with respect to a
			 State, the average annual per capita income for the period beginning with the
			 first year in which the Federal Medical Assistance Percentage was calculated
			 for such State under section 1905(b) of the Social Security Act and ending with
			 the year prior to the year during which the average historical per capita
			 income is applied under subsection (a).
			
